                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CENTER FOR ENVIRONMENTAL                            Case No. 18-cv-01763-RS (TSH)
                                         HEALTH, et al.,
                                   8
                                                        Plaintiffs,                          DISCOVERY ORDER
                                   9
                                                 v.                                          Re: Dkt. Nos. 91, 92, 93, 96
                                  10
                                         SONNY PERDUE, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On January 19, 2017, the United States Department of Agriculture (“USDA”) published a

                                  15   final rule setting detailed standards for organically produced livestock. The Organic Livestock

                                  16   and Poultry Practices (“OLPP”) Rule was set to become effective on March 20, 2017, but the

                                  17   USDA delayed the effective date of the rule three times, before finally withdrawing it in March

                                  18   2018. Plaintiffs challenge the withdrawal of that rule, arguing that the revocation is unlawful

                                  19   under the Organic Foods Production Act (“OFPA”) and arbitrary and capricious and unlawful

                                  20   under the Administrative Procedure Act (“APA”).

                                  21          “Generally, judicial review of agency action is limited to review of the record on which the

                                  22   administrative decision was based.” Thompson v. U.S. Dept. of Labor, 885 F.2d 551, 555 (9th Cir.

                                  23   1989). The APA provides that “the court shall review the whole record or those parts of it cited

                                  24   by a party . . .” 5 U.S.C. § 706. In the Ninth Circuit, “[t]he ‘whole’ administrative record . . .

                                  25   consists of all documents and materials directly or indirectly considered by agency decision-

                                  26   makers and includes evidence contrary to the agency’s decision.” Thompson, 885 F.2d at 555

                                  27   (citation and emphasis omitted). Accordingly, Judge Seeborg ordered the USDA to include

                                  28   internal materials in the administrative record and required it to produce a privilege log of any
                                   1   materials withheld based on the deliberative process privilege. ECF No. 76.

                                   2          The USDA has since produced a privilege log with 1,025 entries. ECF No. 91-1.

                                   3   Plaintiffs contend the USDA has failed to segregate purely factual information from its

                                   4   withholdings, that the privilege log fails to provide sufficient information describing why the

                                   5   deliberative process privilege applies, and that even for the documents that might be deliberative,

                                   6   the privilege is a qualified one and Plaintiffs can overcome it. Each side has submitted for in

                                   7   camera review a selection of 15 documents from the privilege log. See ECF Nos. 91, 92, 93, 96.

                                   8   A.     Legal Standard
                                   9          To qualify for protection under the deliberative process privilege, “a document must be

                                  10   both (1) predecisional or antecedent to the adoption of agency policy and (2) deliberative, meaning

                                  11   it must actually be related to the process by which policies are formulated.” Nat’l Wildlife Fed’n

                                  12   v. U.S. Forest Service, 861 F.2d 1114, 1117 (9th Cir. 1988) (citation, quotation marks and
Northern District of California
 United States District Court




                                  13   emphasis omitted). “These twin requirements recognize that the underlying purpose of this

                                  14   privilege is to protect[] the consultative functions of government by maintaining the

                                  15   confidentiality of advisory opinions, recommendations, and deliberations comprising part of a

                                  16   process by which governmental decisions and policies are formulated.” Id. (citation and quotation

                                  17   marks omitted).

                                  18          “By maintaining the confidentiality of the give-and-take that occurs among agency

                                  19   members in the formulation of policy, the deliberative process privilege . . . encourages frank and

                                  20   open discussions of ideas, and, hence, improves the decisionmaking process.” Id. (citation

                                  21   omitted). As the Ninth Circuit has explained, the privilege “prevent[s] the disruption of a free

                                  22   flow of ideas, opinions, advice and frank discussions within agencies concerning their policies and

                                  23   programs. In furtherance of this objective the courts have allowed the government to withhold

                                  24   memoranda containing advice, opinions, recommendations and subjective analysis.” Id. (citations

                                  25   omitted).

                                  26          “Given the underlying purpose of this privilege, it is no surprise that [f]actual material that

                                  27   does not reveal the deliberative process is not protected by this exemption.” Id. (citation omitted).

                                  28   Nonetheless, “in a complicated case . . . a better analytical tool than merely determining whether
                                                                                         2
                                   1   the material itself was essentially deliberative or factual should be used: we should focus on

                                   2   whether the document in question is a part of the deliberative process.” Id. at 1118 (citation

                                   3   omitted, emphasis original). “Hence, even if the content of a document is factual, if disclosure of

                                   4   the document would expose the decision-making process itself to public scrutiny by revealing the

                                   5   agency’s evaluation and analysis of the multitudinous facts, the document would nonetheless be

                                   6   exempt from disclosure.” Id. (citation omitted). “In other words, the document is considered to

                                   7   be part of the deliberative process as long as it is actually . . . related to the process by which

                                   8   policies are formulated.” Id. (citation omitted, emphasis original). “Accordingly, the deliberative

                                   9   process privilege has been held to cover all recommendations, draft documents, proposals,

                                  10   suggestions and other subjective documents which reflect the personal opinions of the writer

                                  11   rather than the policy of the agency, as well as documents which would inaccurately reflect or

                                  12   prematurely disclose the views of the agency.” Id. at 1118-19 (citation omitted).
Northern District of California
 United States District Court




                                  13           Further, “[t]he deliberative process privilege is a qualified one. A litigant may obtain

                                  14   deliberative materials if his or her need for the materials and the need for accurate fact-finding

                                  15   override the government’s interest in non-disclosure.” FTC v. Warner Commc’ns Inc., 742 F.2d

                                  16   1156, 1161 (9th Cir. 1984). “Among the factors to be considered in making this determination

                                  17   are: 1) the relevance of the evidence; 2) the availability of other evidence; 3) the government’s

                                  18   role in the litigation; and 4) the extent to which disclosure would hinder frank and independent

                                  19   discussion regarding contemplated policies and decisions.” Id.

                                  20           The APA requires “a thorough, probing, in-depth review” of an agency decision to

                                  21   determine whether it was arbitrary and capricious, an abuse of discretion or otherwise not in

                                  22   accordance with law. Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 415-16

                                  23   (1971). “Normally, an agency rule would be arbitrary and capricious if the agency has relied on

                                  24   factors which Congress has not intended it to consider, entirely failed to consider an important

                                  25   aspect of the problem, offered an explanation for its decision that runs counter to the evidence

                                  26   before the agency, or is so implausible that it could not be ascribed to a difference in view or the

                                  27   product of agency expertise.” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto.

                                  28   Ins. Co., 463 U.S. 29, 43 (1983). “The reviewing court should not attempt itself to make up for
                                                                                           3
                                   1   such deficiencies: We may not supply a reasoned basis for the agency’s action that the agency

                                   2   itself has not given.” Id. (citation and quotation marks omitted).

                                   3          Without doubt, “[t]here is a tension between the court’s duty to consider whether the

                                   4   decision was based on a consideration of the relevant factors, on the one hand, and a privilege that

                                   5   protects from disclosure deliberative documents reflecting the factors the agency considered in

                                   6   making its decision.” Desert Survivors v. U.S. Dep’t of Labor, 231 F. Supp. 3d 368, 382 (N.D.

                                   7   Cal. 2017). “There can be no doubt that under some circumstances, pre-decisional deliberative

                                   8   communications may go to the heart of the question of whether an agency action was arbitrary and

                                   9   capricious, an abuse of discretion or otherwise inconsistent with the law under Section 706(2) of

                                  10   the APA.” Id.

                                  11          However, “the appropriate way to address these circumstances is through in camera review

                                  12   and a rigorous application of the balancing test set forth in Warner rather than rejecting the
Northern District of California
 United States District Court




                                  13   application of the privilege altogether in cases involving APA record review.” Id. at 382-83.

                                  14   First, it is unclear “that the APA’s ‘whole record’ requirement, as interpreted by the federal courts,

                                  15   is necessarily inconsistent with the assertion of the deliberative process privilege. In particular, it

                                  16   is apparent from the case law that the phrase ‘whole record’ is a term of art that under some

                                  17   circumstances, at least, does not extend to privileged communications.” Id. at 383. “Second,

                                  18   federal courts, including the Ninth Circuit, have accepted the general premise that forced

                                  19   disclosure of predecisional deliberative communications can have an adverse impact on

                                  20   government decision-making.” Id. This concern “appears to be no less salient when disclosures

                                  21   are required in APA record review cases than in other contexts.” Id.

                                  22          Further, the balancing test set forth in Warner provides appropriate guidance for

                                  23   determining when the qualified privileged has been overcome. The first factor is relevance.

                                  24   Documents that are “relatively polished” or that critique and analyze proposed agency action are

                                  25   more likely to be relevant. See id. at 384. The second Warner factor – the availability of other

                                  26   evidence – may depend on whether the content of the withheld documents is available to the

                                  27   plaintiffs elsewhere in the administrative record. See id. at 384-85. The third Warner factor – the

                                  28   nature of the government’s role in the litigation – will normally tip against the government in an
                                                                                          4
                                   1   APA case where the government is the defendant whose actions are being challenged. See id. at

                                   2   385. “Finally, the fourth Warner factor, which asks whether the disclosure of a document or

                                   3   communication is likely to have a chilling effect, need not give rise to a uniform answer.” Id.

                                   4   “[T]he disclosure of some types of documents will be less likely to cause embarrassment or

                                   5   chilling than others.” Id. The disclosure of preliminary drafts is “not likely to chill speech, even

                                   6   though such documents might be used to recreate the course of the decisionmaking process

                                   7   because [t]hese are relatively polished drafts, and the recreation of the decisionmaking process

                                   8   should in no way embarrass the agencies.” Id. (citation and quotation marks omitted). “On the

                                   9   other hand,” disclosure of preliminary staff views or tentative opinions “might chill speech.” Id.

                                  10   (citation and quotation marks omitted). “These documents represent the give-and-take of the

                                  11   agencies’ internal deliberations, and their disclosure would discourage such deliberations.” Id. at

                                  12   386 (citation omitted).
Northern District of California
 United States District Court




                                  13          “In sum . . . the deliberative process privilege is available in APA cases but because it is

                                  14   a qualified privilege, courts must look to the specific circumstances, applying the approach set

                                  15   forth in Warner, to determine whether the privilege should be upheld as to particular documents

                                  16   and communications.” Id. (emphasis omitted).

                                  17   B.     Plaintiffs’ Documents
                                  18          With this background, the Court now turns to the documents that Plaintiffs have selected

                                  19   for in camera review. The Court’s discussion of each document is necessarily limited because

                                  20   Defendants have claimed privilege.

                                  21          Document 1 (CONGREPT FORM AMS-NOP-15-0012.doc, 9/16/2014). This is a draft

                                  22   form dated September 2014, several years before OLPP was promulgated. Defendants’

                                  23   description of this document in their privilege log (“Form reflecting certain legal analysis of a

                                  24   draft Options Rule”) is not a good description. Technically, the Court supposes this draft form

                                  25   reflects some legal analysis, but that’s not the gist of what this document is. In any event, the

                                  26   Court has a hard time understanding how this document is deliberative. It’s not true that every

                                  27   draft of everything is part of a policy-making deliberation. But if this document is privileged, the

                                  28   Warner factors do not overcome the privilege because this document is irrelevant to this case.
                                                                                         5
                                   1          Document 2 (Copy of C-OLPP All Costs Benefits FINAL.xlsx, 12/16/2016). This

                                   2   document is predecisional and for the most part deliberative.

                                   3                  Issue A. The tab “layer house ages,” if stripped of staff comments, looks like a

                                   4          standalone fact section of historical information. The government must explain how the

                                   5          disclosure of this factual information would reveal the deliberative process.

                                   6                  Issue B. The privilege log description does not enable the Court to apply the

                                   7          Warner factors to the portions of this document that are forward-looking and deliberative,

                                   8          and how those factors apply is not evident from looking at the document itself. Is this

                                   9          information elsewhere in the administrative record, such that Plaintiffs have it in some

                                  10          other form? How polished in this draft? Does it reflect preliminary staff views, or a more

                                  11          thorough analysis?

                                  12          Document 3 (RE: OLPP Options.msg, 2/6/2017). This document is privileged, and from
Northern District of California
 United States District Court




                                  13   looking at it the Court can tell the Warner factors do not overcome the privilege.

                                  14          Document 4 (USDA ACTIONS SUBJECT TO REGULATORY FREEZE.docx,

                                  15   2/13/2017). The Court’s analysis is the same for this document as for document 2, issue B.

                                  16          Document 5 (OLPP_00143499, AMS-NOP-15-0012 workplan PR3.docx, 4/27/2016).

                                  17   This document is mis-dated on the privilege log. The content indicates its actual date is either late

                                  18   2017 or early 2018. The Court’s analysis is otherwise the same as for document 2, issue B.

                                  19          Document 6 (OLPP memo.msg, 4/5/2017). The Court’s analysis is the same as for

                                  20   document 3.

                                  21          Document 7 (Outgoing to Nichols Egg Ranches (3 letters).docx, 5/22/2017). As with

                                  22   document 1, the Court does not see why this document is deliberative. But if it is, the Warner

                                  23   factors do not overcome the privilege because this document is irrelevant.

                                  24          Document 8 (OLPP Next Steps_7.31.17.docx, 7/31/2017), Document 9 (OLPP Next

                                  25   Steps_8-1-17.docx, 8/1/2017): The Court’s analysis is the same as for document 2, issues A and

                                  26   B.

                                  27          Document 10 (AMS-NOP-17-0031 [redacted].doc, 8/15/2017): The Court’s analysis is

                                  28   the same as for document 2, issue B.
                                                                                         6
                                   1          Document 11 (AMS 15-1 OLPP.PDF, 8/29/2017). The Court’s analysis is mostly the

                                   2   same as for document 3, except that the “Justification for Planned Action” section looks like a

                                   3   standalone fact section, so the Court’s analysis as to that portion of the document is the same as

                                   4   for document 2, issue A.

                                   5          Document 12 (FW: Organic Livestock and Poultry Practices .msg, 11/1/2017). The

                                   6   Court’s analysis is the same as for document 3.

                                   7          Document 13 ([redacted] final rule_3pm.doc, 11/8/2017), Document 14 (AMS-NOP-15-

                                   8   0012 workplan FR3 coverletter.doc, 11/14/2017): The Court’s analysis is the same as for

                                   9   document 2, issues A and B.

                                  10          Document 15 (2/16/2018). The “background” section of this document appears to have

                                  11   segregable factual information that raises the same issue as document 2, issue A. The remainder

                                  12   of the document is deliberative, and the Warner factors do not overcome the privilege because the
Northern District of California
 United States District Court




                                  13   remaining portions of the document are irrelevant.

                                  14          Accordingly, the Court ORDERS Defendants to provide revised privilege log entries for

                                  15   documents 1, 2, 4, 5, 7-11, and 13-15 within 14 days. The Court SUSTAINS Defendants’

                                  16   privilege objections as to documents 3, 6, and 12.

                                  17   C.     Defendants’ Documents
                                  18          The Court now turns to the documents Defendants have selected for in camera review.

                                  19          Document 1 (AMS-NOP-15-0012 OLPP FR321518 (002)_EOP and SBA

                                  20   comments.docx). This is a draft of the OLPP withdrawal rule containing edits and comments by

                                  21   staff. It is predecisional and deliberative. There is factual information in the draft rule, but it can’t

                                  22   be segregated from the deliberative process because in the various drafts of the rule, the way the

                                  23   factual information is described changes. From looking at this document, the Court can tell the

                                  24   Warner factors do not overcome the privilege.

                                  25          Document 2 (AMS-NOP-17-0031 OLPP Third PR1142017-1530.docx), Document 3

                                  26   (AMS-NOP-17-0031 OLPP Third PR11222017_OBPA suggestions.docx): The Court’s analysis

                                  27   is the same as for document 1.

                                  28          Document 4 ([redacted]_OLPP_[redacted]_5.23pm.docx). The Court’s analysis is the
                                                                                          7
                                   1   same as for document 1 except that this document does not have any factual information in it.

                                   2           Document 5 (OLPPPRIA_12132017_845p m_comments.docx), Document 6 (AMS-

                                   3   NOP-17-0031 OLPP Third PR-RIAONLY.docx), Document 7 (AMS-NOP-15-0012 OLPP FR3

                                   4   2.9.18 CLEAN.docx): The Court’s analysis is the same as for document 1.

                                   5           Document 8 (AMS 2017-24675 clean copy.docx). This is a draft rule, so it is

                                   6   predecisional and deliberative. However, it does not have edits or comments by staff in it, so it

                                   7   does not appear to reflect preliminary staff views. This could be a relatively polished draft.

                                   8   Further, if this is a polished draft, the factual information in it might not reveal the deliberative

                                   9   process. There is no explanation in the privilege log stating whether the information in this

                                  10   document is available elsewhere in the administrative record. Accordingly, the privilege log does

                                  11   not provide enough information to determine (issue A) if factual information in it would reveal the

                                  12   deliberative process, or (issue B) if the qualified privilege is overcome by the Warner factors.
Northern District of California
 United States District Court




                                  13           Document 9 (RE: Organic Livestock and Poultry Practices .msg). This is an internal

                                  14   email exchange reflecting the preliminary views of staff. It is predecisional and deliberative, the

                                  15   factual information cannot be disentangled from the deliberative process, and just by looking at

                                  16   the document the Court can tell that the qualified privilege is not overcome.

                                  17           Document 10 (RE: OLPP Designation.msg). The Court’s analysis is the same as for

                                  18   document 9.

                                  19           Document 11 (OLPP Options_FINAL.docx). The Court’s analysis is the same as for

                                  20   document 8, issues A and B.

                                  21           Document 12 (OLPP_Key.Decision.P ointTimeline_11.13.1 7_3.07pm.docx). The

                                  22   Court’s analysis is the same as for document 8, issue B.

                                  23           Document 13 (OLPP [redacted] data sheet OCE reviewed.docx): The Court’s analysis is

                                  24   the same as for document 4.

                                  25           Document 14 (FW: URGENT-- [redacted]chance for review-FW: OLPP [redacted].msg),

                                  26   Document 15 (summary of conversation with OMB on OLPP.msg): The Court’s analysis is the

                                  27   same as for document 9 except that there is no factual information in these documents.

                                  28           Accordingly, the Court ORDERS Defendants to provide revised privilege log entries for
                                                                                           8
                                   1   documents 8, 11 and 12 within 14 days. The Court SUSTAINS Defendants’ privilege objections

                                   2   as to documents 1-7, 9, 10, and 13-15.

                                   3   D.      Guidance on Revised Privilege Logs
                                   4           Federal Rule of Civil Procedure 26(b)(5)(A) states that “[w]hen a party withholds

                                   5   information otherwise discoverable by claiming that the information is privileged . . . the party

                                   6   must . . . describe the nature of the documents, communications, or tangible things not produced or

                                   7   disclosed—and do so in a manner that, without revealing information itself privileged or

                                   8   protected, will enable other parties to assess the claim.” Defendants’ privilege log in many

                                   9   instances fails this requirement. For each document, the log states the beginning and ending Bates

                                  10   numbers; the file name; the author; the individuals in the “to,” “from” and “cc” lines; the

                                  11   document date; the privilege asserted; and a privilege description. The privilege description is a

                                  12   brief description of the document. This log is typical of what a privilege log looks like for the
Northern District of California
 United States District Court




                                  13   assertion of the attorney-client privilege or the attorney work product doctrine. And to be fair,

                                  14   although the current briefing addresses only the deliberative process privilege, other entries in this

                                  15   log do assert attorney-client privilege and work product – so this log is doing double duty, so to

                                  16   speak. However, as to the deliberative process privilege, many entries in the log are inadequate.

                                  17   See Cal. Native Plant Soc’y v. U.S. E.P.A., 251 F.R.D. 408, 413 (N.D. Cal. 2008) (“The statements

                                  18   do not assert the detail required to show the individual documents’ role in the decision making

                                  19   process.”).

                                  20           Let’s break this down into two separate inquiries. The log must show that (1) the

                                  21   document is privileged and (2) the privilege cannot be overcome by the Warner factors. To show

                                  22   that a document is privileged, the government must demonstrate that it is predecisional and

                                  23   deliberative. If a privileged document has factual information in it, to justify withholding the

                                  24   entire document, the government must show that the factual information would reveal the

                                  25   deliberative process. As to predecisional and deliberative, a draft of a rule that later became final

                                  26   satisfies those criteria. Since a rule is a decision, a draft of it is necessarily predecisional and is

                                  27   logically part of the deliberations leading up to the rule. So, saying “draft OLPP withdrawal rule”

                                  28   is sufficient to indicate that the document is privileged (leaving aside the subsequent question
                                                                                           9
                                   1   whether the privilege can be overcome). However, a draft of something other than a rule might or

                                   2   might not be predecisional or deliberative, so the privilege log needs some explanation why such a

                                   3   document is privileged. Most of the Defendants’ descriptions are adequate in this respect because

                                   4   they connect the document to the ultimate decision and make clear why the document is

                                   5   deliberative. See, e.g., Plaintiffs’ document 8 (“Briefing memo to the Secretary concerning next

                                   6   steps with respect to options rule and analysis of comments.”) But some of the descriptions fail to

                                   7   do this, such as the ones for Plaintiffs’ documents 1 and 7.

                                   8          Further, as to privileged documents that contain factual information, Defendants’ privilege

                                   9   log makes no attempt to explain how withholding the entire document is justified. As noted

                                  10   above, there are several documents in the set of 30 that the Court has reviewed that appear to

                                  11   contain sections with factual information. For some, such as edits to the fact sections in the drafts

                                  12   of the rule, the Court can see how those fact sections are part of and would reveal the deliberative
Northern District of California
 United States District Court




                                  13   process. For others, it is not apparent from the face of the document how the factual information

                                  14   is part of the deliberative process, so the government must provide “more information,” Kowack v.

                                  15   U.S. Forest Service, 766 F.3d 1130, 1135 (9th Cir. 2014).

                                  16          Turning to the Warner factors, a pervasive deficiency is Defendants’ failure to provide

                                  17   information sufficient to enable the application of those factors to determine if the privilege can be

                                  18   overcome. Emails between staff or redlined drafts showing edits or comments express preliminary

                                  19   staff views and are not discoverable under the Warner factors. By contrast, documents that are

                                  20   relatively polished or that critique or analyze proposed agency action are likely to be relevant and

                                  21   should be produced unless the content of the documents can be found elsewhere in the

                                  22   administrative record. Thus, “Draft OLPP withdrawal rule showing edits” is a good privilege

                                  23   description because it shows the document is not discoverable. But “Draft proposed OLPP

                                  24   withdrawal rule,” “Draft EO 12866 section of the proposed OLPP withdrawal rule,” “Draft

                                  25   workplan for proposed withdrawal rule discussing analysis of issues and decision points,” “Draft

                                  26   spreadsheet regarding economic impact of OLPP withdrawal and other proposed rules,” “Draft

                                  27   briefing memo to the Office of the Chief Economist concerning the OLLP withdrawal rule and

                                  28   recommendations regarding that proposed action” and similar entries are insufficient because
                                                                                        10
                                   1   those could be relatively polished documents, and there is no indication in the log that their

                                   2   content is available elsewhere in the administrative record. In general, for polished documents

                                   3   that do not have redlines or comments in them, such as a draft rule or memo, Defendants must

                                   4   indicate where in the administrative record the content of those documents can otherwise be

                                   5   found. Further, if there is relevant information in a relatively polished draft that is not anywhere

                                   6   else in the administrative record, Plaintiffs may have a strong argument that the privilege has been

                                   7   overcome as to that draft. Defendants must revise their privilege log to cure these deficiencies.

                                   8           Defendants complain that there are more than a thousand documents on their log, so

                                   9   providing more detail would be burdensome. However, the Court rejects that argument as

                                  10   exaggerated. Based on the 30 documents the Court has reviewed already, as well as the repetitive

                                  11   descriptions on the existing log, it is obvious that while Defendants claim privilege over a large

                                  12   number of documents, the documents fall into a small number of categories. For example, in the
Northern District of California
 United States District Court




                                  13   many drafts of certain types of documents, the factual information either would or would not

                                  14   reveal the deliberative process, and the answer and the reason for the answer are not going to be

                                  15   different document-by-document. As another example, it is much less likely that factual

                                  16   information can be disentangled from deliberation in emails. As to the Warner factors, the task

                                  17   that will likely be the most work for Defendants is identifying where in the administrative record

                                  18   the content of relatively polished drafts can be found, but in most cases that will presumably be in

                                  19   the final version of the documents of which they are drafts, so this task is not as hard as it might

                                  20   seem.

                                  21           Further, even if complying with this order is burdensome, the government must do it

                                  22   anyway. The plain language of Rule 26 requires it. For many entries on the privilege log, it is not

                                  23   possible to read the entry and conclude whether the document is protected by the deliberative

                                  24   process privilege or not. In addition, the deliberative process privilege is a qualified privilege.

                                  25   Defendants’ failure in many cases to provide sufficient information in the log to enable the

                                  26   application of the Warner factors, if allowed to stand, would effectively convert this qualified

                                  27   privilege into an absolute one.

                                  28           For the documents in sections B and C above, where the Court has ordered Defendants to
                                                                                         11
                                   1   revise their privilege log entries within 14 days, Defendants shall provide those revised entries to

                                   2   the Court as well as to Plaintiffs. If the revised entries state that the information in the privileged

                                   3   documents can be found elsewhere in the administrative record, Defendants shall submit those

                                   4   administrative record documents to the Court as well. That way the Court can issue rulings

                                   5   concerning the privileged status of the remainder of the 30 documents.

                                   6          With respect to the rest of the privilege log, the Court ORDERS Defendants to revise it

                                   7   within 60 days consistent with the guidance provided in this order.

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: November 18, 2019

                                  11
                                                                                                      THOMAS S. HIXSON
                                  12                                                                  United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          12
